United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 12, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-10295
                         Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

LORENZO COTTON,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 2:04-CR-72-ALL-J
                        --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Lorenzo Cotton appeals his conviction for possession with

intent to distribute cocaine base.   Challenging the denial of his

motion to suppress, he argues that (1) the search warrant was

supported by only a “bare bones” affidavit, precluding

application of the good-faith exception to the probable cause

requirement, and (2) exigent circumstances failed to excuse the

officers’ failure to knock and announce when executing the

warrant.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-10295
                                 -2-

     We hold that the affidavit in this case, nearly identical in

all pertinent respects to the affidavit at issue in United States

v. McKnight, 953 F.2d 898, 904-05 (5th Cir. 1992), was not a

“bare bones” affidavit or facially invalid.    Therefore, the good-

faith exception to the warrant requirement is applicable, and we

need not reach the issue whether the warrant was in fact

supported by probable cause.     United States v. Davis, 226 F.3d

346, 351 (5th Cir. 2000).

     We further hold that the officers’ failure to knock and

announce was reasonable and therefore not violative of the Fourth

Amendment based on the following non-exclusive list of exigent

circumstances:   (1) Cotton had several prior arrests for violent

crimes; (2) there was evidence that he had fought with police on

one occasion; (3) there was reliable information that he carried

a firearm; (4) he was on state parole; and (5) there was a risk

of evidence destruction.    See United States v. Washington, 340

F.3d 222, 227 (5th Cir. 2003).

     AFFIRMED.